Exhibit 99.2 Conference Call Transcript SUP - Q1 2009 Superior Industries Earnings Conference Call EVENT DATE/TIME: May. 08. 2009 / 1:00PM ET CORPORATE PARTICIPANTS Erika Turner Superior International Industries, Inc. - CFO Steven Borick Superior International Industries, Inc. - Chairman, CEO, and President Mike O'Rourke Superior International Industries, Inc. - EVP, Sales and Administration CONFERENCE CALL PARTICIPANTS Joe Durham Credit Suisse - Analyst Matt Mishan KeyBanc Capital Markets/McDonald Investments, Inc. - Analyst Mark Close Oppenheimer & Close, Inc. - Analyst Jeff Linroth Leaving It BetterLLC. - Analyst PRESENTATION Operator Good day and welcome to the Superior Industries first quarter 2009 earnings teleconference. For opening remarks, I would like to turn the conference over to Ms. Erika Turner, Chief Financial Officer. Please go ahead, ma'am. Erika Turner - Superior International Industries, Inc. - CFO Thank you, Paul. Good morning to everybody here in the room with me. Good afternoon to everybody on the phone with us today. During our discussion, I'm going to be referring to a short PowerPoint presentation which is available to you on our website, so if you would flip to page one of the presentation, I would like to remind everyone that any forward-looking statements made in this webcast are subject to the Safe Harbor provisions of the Private Securities Litigation Reform Act of 1995. Actual results could differ materially because of issues and uncertainties that need to be considered in evaluating our financial outlook. We assume no obligation to update publicly any forward-looking statements. Issues and uncertainties that are of particular significance at this time relate to global competitive pricing, customer financial stability, customer schedule volatility, potential decline in the production of cars and light trucks, and the successful completion of our strategic and operating plans. Please refer to the Company's SEC filings, including our annual report on Form 10-K, for a complete writeup on forward-looking statements and risk factors. Before I begin with the financial presentation, I'd like to turn the meeting over to Steven Borick, our Chairman, CEO, and President, for opening remarks. Steven Borick- Superior International Industries, Inc. - Chairman, CEO, and President Okay.
